Exhibit 10.1

 

LOGO [g468434ex10_1logo.jpg]

January 9, 2013

Mr. Paul Grinberg

3111 Camino Del Rio North

San Diego, California 92108

Dear Paul:

This letter (this “Amendment”) amends the letter agreement (the “Severance
Protection Letter Agreement”) between you and Encore Capital Group, Inc., a
Delaware corporation, and its subsidiaries and affiliates (collectively,
“Encore”) dated March 11, 2009.

You and Encore agree to the following changes to the Severance Protection Letter
Agreement:

 

  1. The first paragraph of Section 1 of the Severance Protection Letter is
deleted in its entirety and replaced with the following paragraph:

In the event your employment is terminated without Cause following the date of
this Agreement, upon your execution and delivery of a General Release and Waiver
of Claims in substantially the form attached as Exhibit A hereto, within the
time period set forth therein (but in no event later than forty-five (45) days
after your termination date), the Company will pay you an amount equal to 150%
of your annual base salary, less applicable taxes and withholdings, beginning on
the next payroll date following the 60th day immediately following the date of
the termination of your employment. Subject to Section 3 below, all such amounts
owed to you will be paid in twelve (12) equal increments in accordance with the
Company’s then-current regular payroll schedule.

 

  2. Section 2 of the Severance Protection Letter is deleted in its entirety and
replaced with the following:

Resignation for Good Reason. In the event you resign your employment for Good
Reason following the date of this Agreement, upon your execution and delivery of
the General Release and Waiver of Claims in substantially the form attached as
Exhibit A hereto, within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date), the Company will
pay you an amount equal to 150% of your annual base salary, less applicable
taxes and withholdings, beginning on the next payroll date following the 60th
day immediately following the date of the termination of your employment.
Subject to Section 3 below, all such amounts owed to you will be paid in twelve
(12) equal increments in accordance with the Company’s then-current regular
payroll schedule

For purposes of this Agreement, a “Good Reason” is defined as any of the
following reasons: (i) a material reduction in your base or target bonus
compensation or your expense reimbursement entitlements; (ii) a material
reduction in your authority, duties or responsibilities; (iii) a material
reduction in the authority, duties or responsibilities of the person to whom you
report; (iv) a material reduction in the budget over which you retain authority;
(v) a material change in the present location at which you provide services for
the Company (which is defined as any relocation by the Company of your
employment to a location that is more than thirty-five (35) miles from your
present office location and is more than thirty-five (35) miles from your
primary residence at the time of such relocation, without your consent), or
(vi) any termination of your employment by you for any reason on or after
July 1, 2014, so long as you provide the Company with written notice of such
termination at least ninety (90) days prior to the date of

 

LOGO [g468434footer001.jpg]



--------------------------------------------------------------------------------

LOGO [g468434ex10_1logo.jpg]

 

such termination. To be eligible to receive the benefits set forth in clauses
(i) through (iv) of this Section (x) you must provide written notice of the
“Good Reason” condition to the Company within ninety (90) days after the initial
existence of such condition, (y) the Company must not have cured such condition
within thirty (30) days of receipt of your written notice or it must have stated
unequivocally in writing that it does not intend to attempt to cure such
condition; and (z) you resign from employment within twelve (12) months
following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.

 

  3. Section 6 of the Severance Protection Letter is deleted in its entirety and
replaced with the following:

Continuation of Health Benefits. If you have been terminated without Cause or
have resigned for Good Reason, the Company will pay, on your behalf, the cost of
group health continuation coverage premiums for you and your eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended,
or comparable provisions of state law (“COBRA”), through the earliest of (x) the
expiration of eighteen (18) months after your termination date, (y) the date
upon which you have obtained substantially comparable health benefits by
becoming covered under the group health plan of a subsequent employer, or
(z) the date you no longer constitute a “Qualified Beneficiary” (as such term is
defined in Section 4980B(g) of the Internal Revenue Code); provided, however,
that you will be solely responsible for electing such coverage within the
required time period. You agree to provide notice to the Company within ten
(10) days of securing such comparable benefits with a subsequent employer.

 

  4. This Amendment has been duly authorized by Encore and is a legal and
binding obligation of Encore and you, enforceable in accordance with its terms.
The undersigned is duly authorized to sign on behalf of Encore. All disputes
arising under this Amendment will be governed by, and interpreted in accordance
with, the laws of the State of California, without regard to its conflict of law
provisions. Any action to enforce this Amendment (other than an action which
must be brought by arbitration pursuant to Section 14 of the Severance
Protection Letter Agreement) must be brought in, and you and Encore hereby
consent to the jurisdiction of, the County of San Diego, California. Both you
and Encore hereby waive the right to claim that any such court is an
inconvenient forum for the resolution of any such action. Except as specifically
amended hereby, the Severance Protection Letter Agreement shall remain in full
force and effect, including, but not limited to, Section 5 thereof. In the event
the terms of the Severance Protection Letter Agreement conflict with this
Amendment, the terms of this Amendment shall control. Except as otherwise
provided, this Amendment contains the entire understanding between you and
Encore, and there are no other agreements or understandings between you and
Encore with respect to the subject matter hereof. No alteration or modification
hereof shall be valid except by a subsequent written instrument executed by both
you and an authorized officer of Encore. This Amendment may be executed in any
number of counterparts, and each such counterpart shall be deemed to be an
original instrument, but all such counterparts together shall constitute only
one agreement. Any facsimile or email scan of this Amendment shall be considered
an original document.

 

LOGO [g468434footer001.jpg]



--------------------------------------------------------------------------------

LOGO [g468434ex10_1logo.jpg]

 

Paul, if the terms and conditions of this Amendment are acceptable to you,
please sign below.

 

Sincerely, /s/ George Lund George Lund Executive Chairman Encore Capital Group,
Inc.

 

ACCEPTED AND AGREED:

/s/ Paul Grinberg

   

1/9/13

Paul Grinberg     Date

 

LOGO [g468434footer001.jpg]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. Paul Grinberg (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of March 11, 2009, as
amended by that certain letter dated January 9, 2013 (collectively, the
“Agreement”), and for other good and adequate consideration the receipt of which
is mutually acknowledged by and between the Executive and Encore Capital Group,
Inc. (the “Company”), does hereby agree not to bring any claim or pursue any
litigation (or file any charge or otherwise correspond with any Federal, state
or local administrative agency) against, and waives, releases and discharges the
Company, and its respective assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present stockholders, employees,
officers, directors, members, managers, representatives and agents or any of
them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that the Executive ever had, now has or shall or may have or assert as
of the date of this General Release and Waiver of Claims against any of them,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA”),
as amended, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, as amended, and other Federal, state and local laws relating
to discrimination on the basis of age, sex or other protected class, all claims
under Federal, state or local laws for express or implied breach of contract,
wrongful discharge, defamation, intentional infliction of emotional distress,
and any related claims for attorneys’ fees and costs; provided, however, that
nothing herein shall release any member of the Company Group from any of its
obligations under the Agreement or any rights to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
your rights under any equity award agreements between you and the Company. The
Executive further agrees that this General Release and Waiver of Claims may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by the
Executive, his or her heirs or assigns. Notwithstanding the foregoing, the
Executive understands and confirms that he is executing this General Release and
Waiver of Claims voluntarily and knowingly, and that the same shall not affect
the Executive’s right to claim otherwise under ADEA. In addition, the Executive
shall not be precluded by this General Release and Waiver of Claims from filing
a charge with any relevant federal, state or local administrative agency, but
the Executive agrees not to participate in, and agrees to waive his or her
rights with respect to any monetary or other financial relief arising from any
such administrative proceeding.



--------------------------------------------------------------------------------

EXHIBIT A

2. Notwithstanding anything herein to the contrary, the Executive does not
release any claims that the law does not permit the Executive to release,
including, without limitation, claims under the Family Medical Leave Act, the
Fair Labor Standards Act, California Workers’ Compensation, California Family
Rights Act, and Division 3, Article 2 of the California Labor Code (including
indemnification rights).

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges the Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction, occurrence, act or omission related to Executive’s employment by
the Company or any of its subsidiaries or the termination of that employment;
provided, however, that nothing herein shall release the Executive Releasees
from any obligations arising out of or related in any way to the Executive’s
obligations under the Agreement, the Confidentiality Agreement (as defined in
the Agreement) or any agreement governing the terms of any equity award granted
to the Executive or impair the right or ability of the Company to enforce the
terms thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:



--------------------------------------------------------------------------------

EXHIBIT A

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. The Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily. The
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. The Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that the Executive has been advised by this writing as required by
the ADEA that:

(a) the Executive has the right to and is advised to consult with an attorney
prior to executing this General Release and Waiver of Claims;

(b) the Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) the Executive has seven (7) days following the execution of this General
Release and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and the Executive’s right to
receive payments or other benefits payable by the Company pursuant to the
Agreement shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the Agreement or to
provide the Executive with the other benefits described in this General Release
and Waiver of Claims, and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.



--------------------------------------------------------------------------------

EXHIBIT A

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this              day of
                        , 20__.

 

 

  

Paul Grinberg

  

ENCORE CAPITAL GROUP, INC.

  

By:

 

 

  

Name:

 

 

  

Title:

 

 

  